Exhibit 10.7




February 12, 2016


To:
LifeLock, Inc.

60 East Rio Salado Parkway, Suite 500
Tempe, Arizona 85281
Attn:        Chris Power, Chief Financial Officer
Telephone:    480-457-2129
Facsimile:    480-457-5927


From:
Bank of America, N.A.

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated
Bank of America Tower at One Bryant Park
New York, NY 10036
Attn: Peter Tucker, Assistant General Counsel
Telephone: 646-855-5821
Facsimile: 646-822-5633


Re:
Issuer Forward Repurchase Transaction

(BofAML Reference Number: 168485115)
Ladies and Gentlemen:
The purpose of this communication (this “Confirmation”) is to confirm the terms
and conditions of the Transaction entered into between Bank of America, N.A.
(“Dealer”) and LifeLock, Inc., a Delaware corporation (“Counterparty”), on the
Trade Date specified below (the “Transaction”). The terms of the Transaction
shall be set forth in this Confirmation. This Confirmation shall constitute a
“Confirmation” as referred to in the ISDA Master Agreement specified below.
1.    This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (including the Annex thereto) (the “2006
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2006
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2006 Definitions and the Equity Definitions, the
Equity Definitions will govern.
This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement (the “ISDA Form”) as if Dealer and
Counterparty had executed an agreement in such form, without any Schedule but
with the elections set forth in this Confirmation, including:
(i)    The election of New York law as the governing law (without reference to
its choice of law provisions).
(ii)     The election that subparagraph (ii) of Section 2(c) will not apply to
the Transactions.
(iii)    The election that the “Cross Default” provisions of Section 5(a)(vi) of
the Agreement shall apply to Dealer, with a “Threshold Amount” of 3% of
shareholders’ equity Bank of America Corporation (provided that (a) the phrase
“, or becoming capable at such time of being declared,” shall be deleted from
clause (1) of such Section 5(a)(vi) of the Agreement, (b) and (b) the following
sentence shall be added to the end thereof: “Notwithstanding the foregoing, an
Event of Default shall not occur under either (1) or (2) above if (a) the event
or condition referred to in (1) or the failure to pay referred to in (2) is
caused by an error or omission of an administrative or operational nature, (b)
funds were available to Dealer to enable it to make the relevant payment when
due, (c) such payment is made within three Local Business Days after notice of
such failure is given by Counterparty, and (d) the definition of “Specified
Indebtedness” will have the meaning specified in Section 14, except that such
term shall not include obligations in respect of deposits received in the
ordinary course of Dealer’s banking business”.
The Transaction shall be the sole Transaction under the Agreement. If there
exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Dealer
and Counterparty are parties, the Transaction shall not be considered
Transaction under, or otherwise governed by, such existing or deemed ISDA Master





--------------------------------------------------------------------------------




Agreement, and the occurrence of any Event of Default or Termination Event under
the Agreement with respect to either party or the Transaction shall not, by
itself, give rise to any right or obligation under any such other agreement or
deemed agreement. Notwithstanding anything to the contrary in any other
agreement between the parties or their Affiliates, the Transaction shall not be
a “Specified Transaction” (or similarly treated) under any other agreement
between the parties or their Affiliates.
All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern. The Transaction is a Share Forward
Transaction within the meaning set forth in the Equity Definitions.
2.    The terms of the particular Transaction to which this Confirmation relates
are as follows:
General Terms:
Trade Date:
February 12, 2016

Seller:
Dealer

Buyer:
Counterparty

Shares:
The common stock of Counterparty, par value USD 0.001 per share (Ticker Symbol:
“LOCK”) (“Common Stock”)

Prepayment:
Applicable

Prepayment Amount:
As provided in Annex B to this Confirmation.

Prepayment Date:
The first Exchange Business Day following the Trade Date.

Exchange:
New York Stock Exchange.

Related Exchange(s):
All Exchanges; provided that Section 1.26 of the Equity Definitions shall be
amended to add the words “United States” before the word “exchange” in the tenth
line of that Section.

Calculation Agent:
Bank of America, N.A.; provided that following the occurrence and during the
continuance of an Event of Default of the type described in Section 5(a)(vii) of
the Agreement with respect to which Bank of America, N.A. is the sole Defaulting
Party, if the Calculation Agent fails to timely make any calculation, adjustment
or determination required to be made by the Calculation Agent hereunder and such
failure continues for five Exchange Business Days following notice to the
Calculation Agent by Counterparty of such failure, Counterparty shall have the
right to designate a nationally recognized third-party dealer in
over-the-counter corporate equity derivatives to act, during the period
commencing on the first date the Calculation Agent fails to timely make such
calculation, adjustment or determination or to perform such obligation, as the
case may be, and ending on the earlier of the Early Termination Date with
respect to such Event of Default and the date on which such Event of Default is
no longer continuing, as the Calculation Agent.

All calculations and determinations by the Calculation Agent shall be made in
good faith and in a commercially reasonable manner. Following any calculation by
the Calculation Agent hereunder, upon written request by Counterparty, the
Calculation Agent will provide to Counterparty by email to the email address
provided by Counterparty in such written request a report (in a commonly used
file format for the storage and manipulation of financial data) displaying in
reasonable detail the basis for such calculation; provided, however, that in not
event will Bank of America, N.A. be obligated to share with Counterparty any
proprietary or confidential data or information or any proprietary or
confidential models used by it.





--------------------------------------------------------------------------------




Valuation Terms:
Averaging Dates:
Each of the consecutive Exchange Business Days commencing on, and including, the
Exchange Business Day immediately following the Trade Date and ending on, and
including, the Final Averaging Date.

Final Averaging Date:
The Scheduled Final Averaging Date; provided that in no event shall the
Scheduled Final Averaging Date be postponed to a date later than the Final Date;
provided further that Dealer shall have the right, in its absolute discretion,
at any time to accelerate (“Acceleration”) the Final Averaging Date, in whole or
in part, to any date that is on or after the Scheduled Earliest Acceleration
Date by written notice to Counterparty no later than 8:00 P.M., New York City
time, on the Exchange Business Day immediately following the accelerated Final
Averaging Date; provided, however, that Dealer may elect to declare an
Acceleration in part if the portion of the Transaction subject to the
Acceleration is in an amount of at least USD 12,500,000 or such lesser amount
that is the entirety of the remaining Prepayment Amount.

In the case of any acceleration of the Final Averaging Date in part (a “Partial
Acceleration”), Dealer shall specify in its written notice to Counterparty
accelerating the Final Averaging Date the corresponding percentage of the
Prepayment Amount that is subject to valuation on the related Valuation Date,
and Calculation Agent shall adjust the terms of the Transaction as it deems
appropriate, in a commercially reasonable manner, in order to take into account
the occurrence of such Partial Acceleration (including cumulative adjustments to
take into account all Partial Accelerations that occur during the term of the
Transaction).
Scheduled Final Averaging Date:
As provided in Annex B to this Confirmation.

Final Date:
As provided in Annex B to this Confirmation.



Scheduled Earliest Acceleration
Date:
As provided in Annex B to this Confirmation.

Valuation Date:
The Final Averaging Date.

Averaging Date Disruption:
Modified Postponement, provided that notwithstanding anything to the contrary in
the Equity Definitions, if a Market Disruption Event occurs on any Averaging
Date, the Calculation Agent may, if appropriate in light of market conditions or
regulatory considerations applicable to accelerated share repurchase
transactions generally and consistently applied for these types of transactions,
take one of the following actions: (i) postpone the Scheduled Final Averaging
Date in accordance with Modified Postponement (as modified herein) or (ii)
determine that such Averaging Date is a Disrupted Day only in part, in which
case the Calculation Agent shall determine in a good faith commercially
reasonable manner (x) the VWAP Price for such Disrupted Day based on Rule 10b-18
eligible transactions in the Shares on such Disrupted Day taking into account
the nature and duration of such Market Disruption Event and (y) the Settlement
Price based on an appropriately weighted average instead of the arithmetic
average described under “Settlement Price” below. Any Exchange Business Day on
which, as of the date hereof, the Exchange is scheduled to close prior to its
normal close of trading shall be deemed not to be an Exchange Business Day; if a
closure of the Exchange prior to its normal close of trading on any Exchange
Business Day is scheduled following the date hereof, then such Exchange Business
Day shall be deemed to be a Disrupted Day in full. Section 6.6(a) of the Equity
Definitions is hereby amended by replacing the word “shall” in the fifth line
thereof with the word “may,” and by deleting clause (i) thereof, and Section
6.7(c)(iii)(A) of the Equity Definitions is hereby amended by replacing the word
“shall” in the sixth and eighth line thereof with the word “may.”






--------------------------------------------------------------------------------




Market Disruption Events:
Section 6.3(a) of the Equity Definitions is hereby amended (A) by deleting the
words “during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be” in clause (ii) thereof, and (B) by replacing the words “or
(iii) an Early Closure.” therein with “(iii) an Early Closure, or (iv) a
Regulatory Disruption.”

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.
Regulatory Disruption:
In the event that Dealer determines, in its good faith, reasonable judgment,
based on the advice of counsel, that it is appropriate with regard to any legal,
regulatory or self-regulatory requirements or related policies and procedures
applicable to accelerated share repurchase transactions (provided that such
requirements, policies and procedures relate to regulatory issues and are
generally applicable in similar situations and are applied in a consistent
manner in similar transactions) for Dealer to refrain from or decrease any
market activity in connection with the Transaction on any Averaging Date prior
to the Final Averaging Date; provided that Calculation Agent, in making any
adjustment to the terms of the Transaction as a result of a Regulatory
Disruption, shall make any such adjustment by reference of such event on Dealer
assuming Dealer maintains a commercially reasonable Hedge Position. Dealer shall
notify Counterparty as soon as reasonably practicable that a Regulatory
Disruption has occurred and the reasons for such Regulatory Disruption and the
Averaging Dates affected by it.

Settlement Terms:
Initial Share Delivery:
On the Initial Share Delivery Date, Dealer shall deliver to Counterparty the
Initial Shares.

Initial Share Delivery Date:
The first Exchange Business Day following the Trade Date.

Initial Shares:
As provided in Annex B to this Confirmation.

Settlement Date:
The date that falls one Settlement Cycle following the Valuation Date.

Settlement:
On the Settlement Date, Dealer shall deliver to Counterparty the Number of
Shares to be Delivered, if a positive number. If the Number of Shares to be
Delivered is a negative number, the Counterparty Settlement Provisions in Annex
A shall apply.

Number of Shares to be Delivered:
A number of Shares equal to (a) the Prepayment Amount divided by (b) (i) the
Settlement Price minus (ii) the Price Adjustment Amount; provided that the
Number of Shares to be Delivered as so determined shall be reduced by the number
of Shares delivered on the Initial Share Delivery Date.

Settlement Price:
The arithmetic average of the VWAP Prices for all Averaging Dates.

VWAP Price:
For any Averaging Date, the Rule 10b-18 dollar volume weighted average price per
Share for such day based on transactions executed during such day (excluding,
for the avoidance of doubt, (i) trades that do not settle regular way, (ii)
opening (regular way) reported trades in the consolidated system on such
Averaging Day, (iii) trades that occur in the last ten minutes before the
scheduled close of trading on the Exchange on such Averaging Day and ten minutes
before the scheduled close of the primary trading in the market where the trade
is effected, and (iv) trades on such Averaging Day that do not satisfy the
requirements of Rule 10b-18(b)(3) under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), as reported on Bloomberg Page “LOCK <Equity> AQR
SEC” (or any successor thereto) or, in the event such price is not so reported
on such day for any reason or is manifestly incorrect, as reasonably determined
in good faith and in a






--------------------------------------------------------------------------------




commercially reasonable manner by the Calculation Agent using a volume weighted
method.
Price Adjustment Amount:
As provided in Annex B to this Confirmation.

Excess Dividend Amount:
For the avoidance of doubt, all references to the Excess Dividend Amount in
Section 9.2(a)(iii) of the Equity Definitions shall be deleted.

Other Applicable Provisions:
To the extent either party is obligated to deliver Shares hereunder, the
provisions of the last sentence of Section 9.2 and Sections 9.8, 9.9, 9.10, 9.11
(except that the Representation and Agreement contained in Section 9.11 of the
Equity Definitions shall be modified by excluding any representations therein
relating to restrictions, obligations, limitations or requirements under
applicable securities laws arising as a result of the fact that Counterparty is
the Issuer of the Shares) and 9.12 of the Equity Definitions will be applicable
as if “Physical Settlement” applied to the Transaction.

Dividends:
Dividend:
Any dividend or distribution on the Shares other than any dividend or
distribution of the type described in Sections 11.2(e)(i), 11.2(e)(ii)(A) or
11.2(e)(ii)(B) of the Equity Definitions; provided that, the adoption of a
shareholders rights plan by the Issuer during the term of the Transaction shall
not constitute a “Dividend”.

Share Adjustments:
Method of Adjustment:
Calculation Agent Adjustment; provided that the declaration or payment of
Dividends shall not be a Potential Adjustment Event; provided further that the
parties agree (1) that any Share repurchases by Counterparty pursuant to that
certain Rule 10b5-1 Stock Purchase Plan Engagement Agreement (“Stock Purchase
Agreement”) between the Counterparty and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, an affiliate of Dealer, as broker under such Stock Purchase
Agreement shall not be considered a Potential Adjustment Event and (2) that any
repurchase of Shares pursuant to this Transaction shall not be considered a
Potential Adjustment Event.

It shall constitute an additional Potential Adjustment Event if the Scheduled
Final Averaging Date is postponed pursuant to “Averaging Date Disruption” above,
in which case the Calculation Agent may, in its commercially reasonable
discretion, adjust any relevant terms of the Transaction as the Calculation
Agent determines appropriate to preserve the fair value of the Transaction of
such postponement.
Extraordinary Events:
Consequences of Merger Events:    
(a) Share-for-Share:
Modified Calculation Agent Adjustment

(b) Share-for-Other:
Cancellation and Payment

(c) Share-for-Combined:
Cancellation and Payment

Tender Offer:
Applicable; provided that Section 12.1(d) of the Equity Definitions shall be
amended by replacing “10%” in the third line thereof with “20%”; provided
further that references to “Tender Offer Date” shall be replaced by references
to “Announcement Date.” If the Calculation Agent makes any adjustment to the
terms of the Transaction upon the public announcement of a Tender Offer, then
the Calculation Agent may, in good faith and in a commercially reasonable
manner, make a further adjustment to the terms of the Transaction upon any
public announcement regarding the abandonment of any such offer.

Consequences of Tender Offers:    
(a) Share-for-Share:
Modified Calculation Agent Adjustment






--------------------------------------------------------------------------------




(b) Share-for-Other:
Modified Calculation Agent Adjustment

(c) Share-for-Combined:
Modified Calculation Agent Adjustment

Composition of Combined
Consideration:
Not Applicable

New Shares:
In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) thereof shall be deleted in its entirety (including the
word “and” following such clause (i)) and replaced with “publicly quoted, traded
or listed on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors)”.

Nationalization, Insolvency or
Delisting:
Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Market or The NASDAQ
Global Select Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.

Additional Disruption Events:    
Change in Law:
Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by immediately following the word “Transaction” in clause (X)
thereof, adding the phrase “in the manner contemplated by the Hedging Party on
the Trade Date”.

Failure to Deliver:
Applicable

Insolvency Filing:
Applicable

Loss of Stock Borrow:
Applicable

Maximum Stock Loan Rate:
As provided in Annex B to this Confirmation.

Increased Cost of Stock Borrow:
Applicable

Initial Stock Loan Rate:
As provided in Annex B to this Confirmation.

Hedging Party:
For all applicable Potential Adjustment Events and Extraordinary Events, Dealer

Determining Party:
For all Extraordinary Events, Dealer

Non-Reliance:
Applicable

Agreements and Acknowledgments
Regarding Hedging Activities:
Applicable

Additional Acknowledgments:
Applicable

3.    Account Details:


(a) Account for payments to Counterparty:    


Silicon Valley Bank
3003 Tasman Drive
Santa Clara, CA 95054
SWIFT: SVBKUS6S
Bank Routing: 121-140-399
Account Name: LifeLock, Inc. Deposit Acct.
Account No: 3300629933







--------------------------------------------------------------------------------




(b) Account for payments to Dealer:    


Bank of America
New York, NY
SWIFT: BOFAUS3N
Bank Routing: 026-009-593
Account Name: Bank of America
Account No.: 0012334-61892


4.    Offices:


(a) The Office of Counterparty for the Transaction is: Inapplicable;
Counterparty is not a Multibranch Party.


(b) The Office of Dealer for the Transaction is: New York


5.    Notices: For purposes of this Confirmation:


(a) Address for notices or communications to Counterparty:


LifeLock, Inc.
60 East Rio Salado Parkway, Suite 500
Tempe, Arizona 85281
Attn: Chris Power, Chief Financial Officer
Telephone: 480-457-2129
Facsimile: 480-457-5927


(b) Address for notices or communications to Dealer:


Bank of America, N.A.
c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated
Bank of America Tower at One Bryant Park
New York, NY 10036
Attn: Peter Tucker, Assistant General Counsel
Telephone: 646-855-5821
Facsimile: 646-822-5633


6.    Additional Provisions Relating to Transactions in the Shares.
(a)    Counterparty acknowledges and agrees that the Initial Shares delivered on
the Initial Share Delivery Date may be sold short to Counterparty. Counterparty
further acknowledges and agrees that Dealer may, during (i) the period from the
date hereof to the Valuation Date or, if later, the Scheduled Earliest
Acceleration Date without regard to any adjustment thereof pursuant to “Special
Provisions regarding Transaction Announcements” below, and (ii) the period from
and including the first Settlement Valuation Date to and including the last
Settlement Valuation Date, if any (together, the “Relevant Period”), purchase
Shares in connection with the Transaction, which Shares may be used to cover all
or a portion of such short sale or may be delivered to Counterparty. Such
purchases will be conducted independently of Counterparty. The timing of such
purchases by Dealer, the number of Shares purchased by Dealer on any day, the
price paid per Share pursuant to such purchases and the manner in which such
purchases are made, including without limitation whether such purchases are made
on any securities exchange or privately, shall be within the absolute discretion
of Dealer. It is the intent of the parties that the Transaction comply with the
requirements of Rule 10b5-1(c)(1)(i)(B) of the Exchange Act, and the parties
agree that this Confirmation shall be interpreted to comply with the
requirements of Rule 10b5-1(c), and Counterparty shall not take any action that
results in the Transaction not so complying with such requirements. Without
limiting the generality of the preceding sentence, Counterparty acknowledges and
agrees that (A) Counterparty does not have, and shall not attempt to exercise,
any influence over how, when or whether Dealer effects any purchases of Shares
in connection with the Transaction, (B) during the period beginning on (but
excluding) the date of this Confirmation and ending on (and including) the last
day of the Relevant Period, neither Counterparty nor its officers or employees
shall, directly or indirectly, communicate any information regarding
Counterparty or the Shares to any employee of Dealer or its Affiliates
responsible for trading the Shares in connection with the transactions
contemplated hereby, (C) Counterparty is entering into the Transaction in good
faith and not as part of a plan or scheme to evade compliance with federal
securities laws including, without limitation, Rule 10b‑5 promulgated under the
Exchange Act and (D) Counterparty will not alter or deviate from this
Confirmation or enter into or alter a corresponding hedging transaction with
respect to the Shares. Counterparty also acknowledges





--------------------------------------------------------------------------------




and agrees that any amendment, modification, waiver or termination of this
Confirmation must be effected in accordance with the requirements for the
amendment or termination of a “plan” as defined in Rule 10b5-1(c) under the
Exchange Act. Without limiting the generality of the foregoing, any such
amendment, modification, waiver or termination shall be made in good faith and
not as part of a plan or scheme to evade the prohibitions of Rule 10b-5 under
the Exchange Act, and no such amendment, modification or waiver shall be made at
any time at which Counterparty or any officer or director of Counterparty is
aware of any material nonpublic information regarding Counterparty or the
Shares.
(b)    Counterparty agrees that neither Counterparty nor any of its Affiliates
or agents that it controls shall take any action that would result in the Shares
being subject to a “restricted period” (as defined in Regulation M under the
Exchange Act) (excluding for the purposes of this provision any issuances by the
Counterparty of securities or undertaking of activities exempted from Regulation
M by means of Rule 102(b), (c) or (d) of Regulation M (the “Regulation M
Exemptions”)), or any security for which the Shares are a reference security (as
defined in Regulation M) being subject to a restricted period (excluding for the
purposes of this provision any issuances by the Counterparty of securities or
undertaking of activities pursuant to the Regulation M Exemptions) during the
Relevant Period.
(c)    Counterparty shall, at least one day prior to the first day of the
Relevant Period, notify Dealer of the total number of Shares purchased in Rule
10b-18 purchases of blocks pursuant to the once-a-week block exception contained
in Rule 10b-18(b)(4) by or for Counterparty or any of its affiliated purchasers
during each of the four calendar weeks preceding the first day of the Relevant
Period and during the calendar week in which the first day of the Relevant
Period occurs (“Rule 10b-18 purchase”, “blocks” and “affiliated purchaser” each
being used as defined in Rule 10b-18).
(d)    During the Relevant Period, Counterparty shall (i) notify Dealer prior to
the opening of trading in the Shares on any day on which Counterparty makes, or
expects to be made, any public announcement (as defined in Rule 165(f) under the
Securities Act of 1933, as amended (the “Securities Act”)) of any Merger
Transaction, (ii) promptly notify Dealer following any such public announcement
of the Merger Transaction that such announcement has been made, and (iii)
promptly deliver to Dealer following the making of any such announcement a
certificate indicating (A) Counterparty’s average daily Rule 10b-18 purchases
(as defined in Rule 10b-18) during the three full calendar months preceding the
date of the announcement of such transaction and (B) Counterparty’s block
purchases (as defined in Rule 10b-18) effected pursuant to paragraph (b)(4) of
Rule 10b-18 during the three full calendar months preceding the date of the
announcement of such transaction. In addition, Counterparty shall promptly
notify Dealer of the earlier to occur of the completion of such transaction and
the completion of the vote by target shareholders. Counterparty acknowledges
that any such public announcement of a Merger Transaction may be determined by
Dealer to be a Regulatory Disruption, and, as a result, may cause the Relevant
Period to be suspended. Accordingly, Counterparty acknowledges that its actions
in relation to any such announcement or transaction must comply with the
standards set forth in Section 6(a) above.
“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act pursuant to which Counterparty would be limited in purchasing
Shares during the term of the Transaction under Rule 10b-18 in the same manner
that Rule 10b-18 would limit Counterparty from purchasing Shares under Rule
10b-18, other than, solely for purposes of this Section 6, any such transaction
in which the consideration consists solely of cash and there is no valuation
period.
Any adjustment to the terms of the Transaction as a result of the Transaction
being treated as a Regulatory Disruption by Dealer shall be made without
duplication in respect of any prior adjustment hereunder (including, without
limitation, any prior adjustment pursuant to Section 9 below).
(e)    Without the prior written consent of Dealer, Counterparty shall not, and
shall cause its Affiliates and affiliated purchasers (each as defined in Rule
10b-18) not to, directly or indirectly (including, without limitation, by means
of a cash-settled or other derivative instrument) purchase, offer to purchase,
place any bid or limit order that would effect a purchase of, or commence any
tender offer relating to, any Shares (or an equivalent interest, including a
unit of beneficial interest in a trust or limited partnership or a depository
share) or any security convertible into or exchangeable for Shares during the
Relevant Period other than any purchase of Shares by Counterparty through an
affiliate of Dealer pursuant to the Stock Purchase Agreement.
Notwithstanding the immediately preceding paragraph or anything herein to the
contrary (i) an agent independent of Counterparty may purchase Shares effected
by or for an issuer plan Counterparty in accordance with the requirements of
Section 10b-18(a)(13)(ii) under the Exchange Act (with “issuer plan” and “agent
independent of Counterparty” each being used herein as defined in Rule 10b-18),
and (ii) Counterparty or any “affiliated purchaser” may purchase Shares in (x)
unsolicited transactions or (y) privately negotiated (off-market) transactions,
in each case, that are not “Rule 10b-18 purchases” (as defined in Rule 10b-18),
in each case, without Dealer’s consent.





--------------------------------------------------------------------------------




Nothing in this Section 6(e) will (i) limit the Counterparty’s ability, pursuant
to its employee incentive plans or dividend reinvestment program, to reacquire
Shares in connection with the related equity transactions, (ii) limit
Counterparty’s ability to reacquire Shares in connection with the related equity
transactions, or (iii) limit Counterparty’s ability to grant stock, restricted
stock units and options to “affiliated partners” (as defined in Rule 10b-18) or
the ability of such affiliated purchasers to acquire such stock or options, in
connection with the Counterparty’s compensation policies for directors, officers
or employees of any entities that are acquisition targets of Counterparty, and
in connection with such purchase Counterparty will be deemed to represent to
Dealer that such purchase does not constitute a “Rule 10b-18 Purchase” (as
defined in Rule 10b-18).
7.    Representations, Warranties and Agreements.
(a)    In addition to the representations, warranties and agreements in the
Agreement and those contained elsewhere herein, Counterparty represents and
warrants to and for the benefit of, and agrees with, Dealer as follows:
(i)    As of the Trade Date, and as of the date of any election by Counterparty
of the Share Termination Alternative under (and as defined in) Section 10(a)
below, (A) none of Counterparty and its officers and directors is aware of any
material nonpublic information regarding Counterparty or the Shares and (B) all
reports and other documents filed by Counterparty with the Securities and
Exchange Commission pursuant to the Exchange Act when considered as a whole
(with the more recent such reports and documents deemed to amend inconsistent
statements contained in any earlier such reports and documents), do not contain
any untrue statement of a material fact or any omission of a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances in which they were made, not misleading.
(ii)    Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that Dealer is not making any
representations or warranties or taking any position or expressing any view with
respect to the treatment of the Transaction under any accounting standards
including ASC Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and
Hedging, or ASC Topic 480, Distinguishing Liabilities from Equity and ASC
815-40, Derivatives and Hedging - Contracts in Entity’s Own Equity (or any
successor issue statements) or under FASB’s Liabilities & Equity Project.
(iii)    Without limiting the generality of Section 3(a)(iii) of the Agreement,
the Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange
Act.
(iv)    Prior to the Trade Date, Counterparty shall deliver to Dealer a
resolution of Counterparty’s board of directors (or an authorized committee of
the Board of Directors) authorizing the Transaction. Counterparty has publicly
disclosed its intention to institute a program for the acquisition of Shares.
(v)    Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) to manipulate the price of the Shares (or any security
convertible into or exchangeable for Shares) or otherwise in violation of the
Exchange Act, and will not engage in any other securities or derivative
transaction to such ends.
(vi)    Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.
(vii)    On the Trade Date, the Prepayment Date, the Initial Share Delivery Date
and the Settlement Date, Counterparty is not, or will not be, “insolvent” (as
such term is defined under Section 101(32) of the U.S. Bankruptcy Code (Title 11
of the United States Code) (the “Bankruptcy Code”)) and Counterparty would be
able to purchase the Shares hereunder in compliance with the corporate laws of
the jurisdiction of its incorporation.
(viii)    No state or local (including non-U.S. jurisdictions) law, rule,
regulation or regulatory order applicable to the Shares would give rise to any
reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of Dealer or its affiliates owning or holding (however defined) Shares.
(ix)    Counterparty shall not declare or pay any Dividend (as defined above) to
holders of record as of any date occurring prior to the Settlement Date or, if
the provisions of Annex A apply, the Cash Settlement Payment Date.
(x)    Counterparty understands no obligations of Dealer to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any affiliate of Dealer or any governmental agency.





--------------------------------------------------------------------------------




(xi)    Counterparty is (i) a corporation for U.S. federal income tax purposes
and is organized under the laws of Delaware and (ii) a “U.S. person” (as that
term is used in section 1.1441-4(a)(3)(ii) of United States Treasury
Regulations) for U.S. federal income tax purposes.
(b)    Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(18) of the U.S.
Commodity Exchange Act, as amended.
(c)    Each party acknowledges that the offer and sale of the Transaction to it
is intended to be exempt from registration under the Securities Act, by virtue
of Section 4(a)(2) thereof. Accordingly, each party represents and warrants to
the other party that (i) it has the financial ability to bear the economic risk
of its investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof, and (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws.
(d)    Counterparty agrees and acknowledges that Dealer is a “financial
institution,” “swap participant” and “financial participant” within the meaning
of Sections 101(22), 101(53C) and 101(22A) of the Bankruptcy Code. The parties
hereto further agree and acknowledge that it is the intent of the parties that
(A) this Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “settlement payment,” within the meaning of Section 546 of
the Bankruptcy Code and (ii) a “swap agreement,” as such term is defined in
Section 101(53B) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “transfer,” as such term is defined in Section 101(54) of
the Bankruptcy Code and a “payment or other transfer of property” within the
meaning of Sections 362 and 546 of the Bankruptcy Code, and (B) Dealer is
entitled to the protections afforded by, among other sections, Sections
362(b)(6), 362(b)(17), 362(o), 546(e), 546(g), 548(d)(2), 555, 560 and 561 of
the Bankruptcy Code.
(e)    In addition to the representations, warranties and covenants in this
Agreement, Dealer represents, warrants and covenants to Counterparty that:
(i)    Dealer agrees to use commercially reasonable efforts, during the Relevant
Period for the Transaction, to purchase Shares in connection with such
Transaction in a manner that would comply with the limitations set forth in
clauses (b)(2), (b)(3) and (b)(4) of Rule 10b-18, as if such rule were
applicable to such purchases and taking into account any applicable Securities
and Exchange Commission no-action letters or interpretations, as appropriate,
and subject to any delays between the execution and reporting of a trade of the
Shares on the Exchange and other circumstances beyond Dealer’s control; provided
that, during the Relevant Period, the foregoing agreement shall not apply to
purchases made to dynamically hedge the optionality arising under the
Transaction (including, for the avoidance of doubt, timing optionality);
provided further that, without limiting the generality of the first sentence of
this Section 6(c)(i), Dealer shall not be responsible for any failure to comply
with Rule 10b-18(b)(3) to the extent any transaction executed (or deemed to be
executed) by or on behalf of Counterparty or an “affiliated purchaser” (as
defined under Rule 10b-18) pursuant to a separate agreement is not deemed to be
an “independent bid” or an “independent transaction” for purposes of Rule
10b-18(b)(3).
(ii)    Dealer has implemented policies and procedures, taking into
consideration the nature of its business, reasonably designed to ensure that (A)
individuals making investment decisions on behalf of Dealer related to the
Transaction do not have access to material nonpublic information regarding the
Issuer or the Shares and (B) individuals of Dealer that are in possession of
material nonpublic information regarding the Issuer or the Shares have not,
while in possession of such material nonpublic information, participated in any
offsetting transaction(s) in respect of such Transaction.
(iii)    Within one Exchange Business Day of purchasing any Shares on behalf of
Counterparty pursuant to the once-a-week block exception set forth in paragraph
(b)(4) of Rule 10b-18, Dealer shall notify Counterparty of the total number of
Shares so purchased.
(iv)    On Wednesday of each week (or, if such date is not an Exchange Business
Day, the following Exchange Business Day) during the Relevant Period, Dealer
shall provide a weekly report (“Weekly Report”) in connection with such
Transaction to the Counterparty and to such other persons or agents of the
Counterparty as the Counterparty shall reasonably designate in writing, by
electronic mail to the Counterparty or its designee. Each Weekly Report shall
include the ADTV of the Shares for each Exchange Business Day during the
immediately preceding week (as defined and determined in accordance with Rule
10b-18, as defined herein), the VWAP Price for each such Exchange Business Day
and the high and low price of the Shares on each such





--------------------------------------------------------------------------------




Exchange Business Day. For the avoidance of doubt and notwithstanding anything
to the contrary herein, the VWAP Price for purposes of this Confirmation shall
be determined pursuant the language opposite the caption “VWAP Price” in Section
2 of this Confirmation under the heading “Settlement Terms” and not on the basis
of, or by reference to, the VWAP Price set forth in any Weekly Report.
8.    Agreements and Acknowledgements Regarding Hedging.
Counterparty acknowledges and agrees that:
(a)     During the Relevant Period, Dealer and its Affiliates may buy or sell
Shares or other securities or buy or sell options or futures contracts or enter
into swaps or other derivative securities in order to adjust its hedge position
with respect to the Transaction;
(b)     Dealer and its Affiliates also may be active in the market for Shares
other than in connection with hedging activities in relation to the Transaction;
(c)     Dealer shall make its own determination as to whether, when or in what
manner any hedging or market activities in Counterparty’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Settlement Price and/or the VWAP
Price; and
(d)     Any market activities of Dealer and its Affiliates with respect to
Shares may affect the market price and volatility of Shares, as well as the
Settlement Price and/or the VWAP Price, each in a manner that may be adverse to
Counterparty.
9.    Special Provisions regarding Transaction Announcements.
(a)    If a Transaction Announcement occurs on or prior to the Settlement Date,
then the Calculation Agent shall have the right to make an adjustment at such
time or multiple times in a commercially reasonable manner to the Price
Adjustment Amount as the Calculation Agent determines reasonably appropriate to
account for the economic effect of the Transaction Announcement (and, for the
avoidance of doubt, in such event the Number of Shares to be Delivered may be
reduced as a result of the adjustment to the Price Adjustment Amount, including
to below zero, pursuant to the proviso to the definition of Number of Shares to
be Delivered). If a Transaction Announcement occurs after the Trade Date but
prior to the Scheduled Earliest Acceleration Date, the Scheduled Earliest
Acceleration Date shall be adjusted to be the date of such Transaction
Announcement.
(b)    “Transaction Announcement” means (i) the announcement of an Acquisition
Transaction, (ii) an announcement that Counterparty or any of its subsidiaries
has entered into an agreement, a letter of intent or an understanding to enter
into an Acquisition Transaction, (iii) the announcement by the Counterparty, its
officers, directors, affiliates or any of its subsidiaries of an intention to
solicit or enter into, or to explore strategic alternatives or other similar
undertaking that may include, an Acquisition Transaction or (iv) the
announcement by a bona fide person of such person’s intention to pursue an
Acquisition Transaction that, in the good faith commercially reasonable judgment
of the Calculation Agent, may result in an Acquisition Transaction; provided
that the Calculation Agent shall in good faith determine whether any such person
is a bona fide person.
“Acquisition Transaction” means (i) any Merger Event (and for purposes of this
definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “20%” and to “50%” by “85%” and as if the
clause beginning immediately following the definition of Reverse Merger therein
to the end of such definition were deleted) or Tender Offer, or any other
transaction involving the merger of Counterparty with or into any third party,
(ii) the sale or transfer of all or substantially all of the assets of
Counterparty, (iii) a recapitalization, reclassification, binding share exchange
or other similar transaction, (iv) any acquisition, lease, exchange, transfer,
disposition (including by way of spin-off or distribution) of assets (including
any capital stock or other ownership interests in subsidiaries) or other similar
event by Counterparty or any of its subsidiaries where the aggregate
consideration transferable or receivable by or to Counterparty or its
subsidiaries exceeds 20% of the market capitalization of Counterparty and (v)
any transaction in which Counterparty or its board of directors has a legal
obligation to make a recommendation to its shareholders in respect of such
transaction (whether pursuant to Rule 14e-2 under the Exchange Act or
otherwise).
Any adjustment to the terms of the Transaction hereunder as a result of an
Transaction Announcement shall be made without duplication in respect of any
prior adjustment hereunder (including, without limitation, any prior adjustment
pursuant to Section 6(d) above).
10.    Other Provisions.





--------------------------------------------------------------------------------




(a)    Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If either party would owe the other party any amount
pursuant to Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions or
pursuant to Section 6(d)(ii) of the Agreement (a “Payment Obligation”),
Counterparty shall have the right, in its sole discretion, to satisfy or to
require Dealer to satisfy, as the case may be, any such Payment Obligation, in
whole or in part, by the Share Termination Alternative (as defined below) by
giving irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, no later than 9:30 A.M. New York City time on the Merger
Date, Tender Offer Date, Announcement Date, Early Termination Date or date of
cancellation or termination in respect of an Extraordinary Event, as applicable
(“Notice of Share Termination”); provided that Counterparty shall not have the
right to so elect (but, for the avoidance of doubt, Dealer shall have the right
to so elect) in the event of (i) an Insolvency, a Nationalization, a Merger
Event or a Tender Offer, in each case, in which the consideration or proceeds to
be paid to all, but not less than all, holders of Shares consists solely of cash
or (ii) an Event of Default in which Counterparty is the Defaulting Party or a
Termination Event in which Counterparty is the Affected Party, which Event of
Default or Termination Event resulted from an event or events within
Counterparty’s control. Upon such Notice of Share Termination, the following
provisions shall apply on the Scheduled Trading Day immediately following the
Merger Date, Tender Offer Date, Announcement Date, Early Termination Date or
date of cancellation or termination in respect of an Extraordinary Event, as
applicable, with respect to the Payment Obligation or such portion of the
Payment Obligation for which the Share Termination Alternative has been elected
(the “Applicable Portion”):
Share Termination Alternative:
Applicable and means, if delivery pursuant to the Share Termination Alternative
is owed by Dealer, that Dealer shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to Section 12.7 or 12.9 of the Equity Definitions or
Section 6(d)(ii) of the Agreement, as applicable, or such later date as the
Calculation Agent may reasonably determine (the “Share Termination Payment
Date”), in satisfaction of the Payment Obligation or the Applicable Portion, as
the case may be. If delivery pursuant to the Share Termination Alternative is
owed by Counterparty, paragraphs 2 through 5 of Annex A shall apply as if such
delivery were a settlement of the Transaction to which Net Share Settlement (as
defined in Annex A) applied, the Cash Settlement Payment Date were the Early
Termination Date, the Forward Cash Settlement Amount were zero (0) minus the
Payment Obligation (or the Applicable Portion, as the case may be) owed by
Counterparty, and “Shares” as used in Annex A were replaced by “Share
Termination Delivery Units.”



Share Termination Delivery
Property:
A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation (or the Applicable Portion, as the case
may be) divided by the Share Termination Unit Price. The Calculation Agent shall
adjust the Share Termination Delivery Property by replacing any fractional
portion of a security therein with an amount of cash equal to the value of such
fractional security based on the values used to calculate the Share Termination
Unit Price.

Share Termination Unit Price:
The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to the parties at the time of notification of the Payment Obligation.

Share Termination Delivery Unit:
In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization,
Merger Event or Tender Offer, one Share or a unit consisting of the number or
amount of each type of property received by a holder of one Share (without
consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Insolvency, Nationalization,
Merger Event or Tender Offer. If such Insolvency, Nationalization, Merger Event
or Tender Offer involves a choice of consideration to be received by holders,
such holder shall be deemed to have elected to receive the maximum possible
amount of cash.

Failure to Deliver:
Applicable

Other applicable provisions:
If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.10, 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity






--------------------------------------------------------------------------------




Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws arising as a result of the fact that Counterparty is the issuer
of the Shares or any portion of the Share Termination Delivery Units) and 9.12
of the Equity Definitions will be applicable as if “Physical Settlement” applied
to the Transaction, except that all references to “Shares” shall be read as
references to “Share Termination Delivery Units”.
(b)    Equity Rights. Dealer acknowledges and agrees that this Confirmation is
not intended to convey to it rights with respect to the Transaction that are
senior to the claims of common stockholders in the event of Counterparty’s
bankruptcy. For the avoidance of doubt, the parties agree that the preceding
sentence shall not apply at any time other than during Counterparty’s bankruptcy
to any claim arising as a result of a breach by Counterparty of any of its
obligations under this Confirmation or the Agreement. For the avoidance of
doubt, the parties acknowledge that this Confirmation is not secured by any
collateral that would otherwise secure the obligations of Counterparty herein
under or pursuant to any other agreement.
(c)    Reserved.
(d)    Staggered Settlement. If Dealer would owe Counterparty any Shares
pursuant to the “Settlement Terms” above, Dealer may, by notice to Counterparty
on or prior to the Settlement Date (a “Nominal Settlement Date”), elect to
deliver the Shares deliverable on such Nominal Settlement Date on two or more
dates (each, a “Staggered Settlement Date”) or at two or more times on the
Nominal Settlement Date as follows: (i) in such notice, Dealer will specify to
Counterparty the related Staggered Settlement Dates (each of which will be on or
prior to such Nominal Settlement Date) or delivery times and how it will
allocate the Shares it is required to deliver under “Settlement Terms” above
among the Staggered Settlement Dates or delivery times; and (ii) the aggregate
number of Shares that Dealer will deliver to Counterparty hereunder on all such
Staggered Settlement Dates and delivery times will equal the number of Shares
that Dealer would otherwise be required to deliver on such Nominal Settlement
Date.
(e)    Adjustments. For the avoidance of doubt, whenever the Calculation Agent
is called upon to make an adjustment pursuant to the terms of this Confirmation
or the Definitions to take into account the effect of an event, the Calculation
Agent shall make such adjustment by reference to the effect of such event on the
Hedging Party, assuming that the Hedging Party maintains a commercially
reasonable hedge position.
(f)    Transfer and Assignment. Without the consent of the Counterparty, Dealer
may transfer or assign its rights and obligations hereunder and under the
Agreement, in whole or in part, to any of its Affiliates (i) that has a
long-term issuer rating that is equal to or better than Dealer’s credit rating
at the time of such assignment, or (ii) whose obligations hereunder will be
guaranteed, pursuant to the terms of a customary guarantee in a form used
generally for similar transactions, by Bank of America Corporation; provided
that, at the time of such assignment (i) Counterparty will not be required to
pay (including a payment in kind) to the transferee any amount in respect of an
Indemnifiable Tax under Section 2(d)(i)(4) of the Agreement (except in respect
of interest under Section 2(e), 6(d)(ii) or 6(e) of the Agreement) greater than
the amount in respect of which Counterparty would have been required to pay to
Dealer in the absence of such transfer; and (ii) Counterparty will not receive
any payment (including a payment in kind) from which an amount had been withheld
or deducted, on account of a Tax under Section 2(d)(i) of the Agreement (except
in respect of interest under Section 2(e), 6(d)(ii) or 6(e) of the Agreement),
in excess of that which Dealer would have been required to so withhold or deduct
in the absence of such transfer, except to the extent that the transferee will
be required to make additional payments pursuant to Section 2(d)(i)(4) of the
Agreement in respect of such excess.
(g)    Additional Termination Event. It shall constitute an Additional
Termination Event with respect to which the Transaction is the sole Affected
Transaction and Counterparty is the sole Affected Party and Dealer shall be the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement if, at any time during the Relevant Period, the price per Share
on the Exchange, as determined by the Calculation Agent, is at or below the
Threshold Price (as provided in Annex B to this Confirmation).
(h)    Amendments to Equity Definitions. The following amendments shall be made
to the Equity Definitions:
(i)     Section 11.2(a) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative effect on the theoretical value of the
relevant Shares” and replacing them with the words “a material economic effect
on the relevant Transaction”;
(ii)    The first sentence of Section 11.2(c) of the Equity Definitions, prior
to clause (A) thereof, is hereby amended to read as follows: ‘(c) If
“Calculation Agent Adjustment” is specified as the Method of Adjustment in the
related Confirmation of a Share Option Transaction or Share Forward Transaction,
then following the announcement or





--------------------------------------------------------------------------------




occurrence of any Potential Adjustment Event, the Calculation Agent will
determine whether such Potential Adjustment Event has a material economic effect
on the Transaction and, if so, will (i) make appropriate adjustment(s), if any,
to any one or more of:’ and the portion of such sentence immediately preceding
clause (ii) thereof is hereby amended by deleting the words “diluting or
concentrative” and the words “(provided that no adjustments will be made to
account solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares)” and replacing such latter phrase
with the words “(and, for the avoidance of doubt, adjustments may be made to
account solely for changes in volatility, stock loan rate or liquidity relative
to the relevant Shares)”;
(iii)     Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “diluting or concentrative effect on the theoretical value of
the relevant Shares” and replacing them with the words “material economic effect
on the relevant Transaction”;
(iv)     Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1)
deleting from the fourth line thereof the word “or” after the word “official”
and inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
Dealer’s option, the occurrence of any of the events specified in Section
5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to that
issuer”;
(v)    Section 12.9(b)(iv) of the Equity Definitions is hereby amended by (A)
deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)” following
subsection (A) and (3) the phrase “in each case” in subsection (B); and (B)
deleting the phrase “neither the Non-Hedging Party nor the Lending Party lends
Shares in the amount of the Hedging Shares or” in the penultimate sentence; and
(vi)    Section 12.9(b)(v) of the Equity Definitions is hereby amended by (A)
adding the word “or” immediately before subsection “(B)” and deleting the comma
at the end of subsection (A); and (B)(1) deleting subsection (C) in its
entirety, (2) deleting the word “or” immediately preceding subsection (C) and
(3) replacing in the penultimate sentence the words “either party” with “the
Hedging Party” and (4) deleting clause (X) in the final sentence.
(i)    No Netting and Set-off. Each party waives any and all rights it may have
to set off obligations arising under the Agreement and the Transaction against
other obligations between the parties, whether arising under any other
agreement, applicable law or otherwise.
(j)    Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.
(k)    Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty,
Dealer (the “Designator”) may designate any of its Affiliates (the “Designee”)
to deliver or take delivery, as the case may be, and otherwise perform its
obligations to deliver, if any, or take delivery of, as the case may be, any
such Shares or other securities in respect of the Transaction, and the Designee
may assume such obligations, if any. Such designation shall not relieve the
Designator of any of its obligations, if any, hereunder. Notwithstanding the
previous sentence, if the Designee shall have performed the obligations, if any,
of the Designator hereunder, then the Designator shall be discharged of its
obligations, if any, to Counterparty to the extent of such performance.
(l)    Termination Currency. The Termination Currency shall be USD.
(m)    Wall Street Transparency and Accountability Act of 2010.  The parties
hereby agree that none of (i) Section 739 of the Wall Street Transparency and
Accountability Act of 2010 (the “WSTAA”), (ii) any similar legal certainty
provision included in any legislation enacted, or rule or regulation
promulgated, on or after the Trade Date, (iii) the enactment of the WSTAA or any
regulation under the WSTAA, (iv) any requirement under the WSTAA or (v) any
amendment made by the WSTAA shall limit or otherwise impair either party’s right
to terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased cost, regulatory change or similar event under this
Confirmation, the Equity Definitions or the Agreement (including, but not
limited to, any right arising from any Change in Law, Hedging Disruption,
Increased Cost of Hedging or Illegality).
(n)    Delivery of Cash. For the avoidance of doubt, other than payment of the
Prepayment Amount by Counterparty, nothing in this Confirmation shall be
interpreted as requiring Counterparty to cash settle the Transaction hereunder,
except in circumstances where cash settlement is within Counterparty’s control
(including, without limitation, where Counterparty elects





--------------------------------------------------------------------------------




to deliver or receive cash, where Counterparty fails timely to elect to deliver
Shares pursuant Annex A hereof in settlement of the Transaction hereunder or to
deliver or receive Share Termination Delivery Units, or where Counterparty has
made settlement by delivery of Restricted Settlement Shares in accordance with
Annex A hereof unavailable due to the occurrence of events within its control)
or in those circumstances in which all, but not less than all, holders of the
Shares would also receive cash.
(o)    Tax Matters
(i)
Withholding Tax imposed on payments to non-US counterparties under the United
States Foreign Account Tax Compliance Act. “Tax” and “Indemnifiable Tax”, each
as defined in Section 14 of the Agreement, shall not include any U.S. federal
withholding tax imposed or collected pursuant to Sections 1471 through 1474 of
the U.S. Internal Revenue Code of 1986, as amended (the “Code”), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b) of the Code, or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code (a “FATCA Withholding Tax”). For the avoidance of doubt, a FATCA
Withholding Tax is a Tax the deduction or withholding of which is required by
applicable law for the purposes of Section 2(d) of the Agreement.

(ii)
HIRE Act.  “Tax” and “Indemnifiable Tax”, each as defined in Section 14 of the
Agreement, shall not include any tax imposed on payments treated as dividends
from sources within the United States under Section 871(m) of the Code or any
regulations issued thereunder.

(iii)
Tax documentation. Counterparty and Dealer shall provide to each other a valid
U.S. Internal Revenue Service Form W-9, or any successor thereto, (i) on or
before the date of execution of this Confirmation and (ii) promptly upon
learning that any such tax form previously provided has become obsolete or
incorrect. Additionally, Counterparty and Dealer shall, promptly upon request by
Dealer, provide such other tax forms and documents requested by Dealer or
Counterparty, as applicable.

(o)    Waiver of Trial by Jury. Each of Counterparty and DEALER hereby
irrevocably waives (on its own behalf and, to the extent permitted by applicable
law, on behalf of its stockholders) all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to the Transaction or the actions of DEALER or its
affiliates in the negotiation, performance or enforcement hereof.
(p)    Governing Law; Jurisdiction. THIS CONFIRMATION AND ANY CLAIM, CONTROVERSY
OR DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.
[Signature Page Follows]


    





--------------------------------------------------------------------------------




Please confirm your agreement to be bound by the terms stated herein by
executing the copy of this Confirmation enclosed for that purpose and returning
it to us by mail or facsimile transmission to the address for Notices indicated
above.
Yours sincerely,
BANK OF AMERICA, N.A.




By: _______________________________
Name:
Title:








Confirmed as of the date first above written:


LIFELOCK, INC.




By: _______________________________
Name:
Title:









--------------------------------------------------------------------------------




ANNEX A
COUNTERPARTY SETTLEMENT PROVISIONS
1.    The following Counterparty Settlement Provisions shall apply to the extent
indicated under the Confirmation:
Settlement Currency:
USD

Settlement Method Election:
Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to Dealer in
writing on the date it notifies Dealer of its election that, as of such date,
(A) none of Counterparty and its officers and directors is aware of any material
nonpublic information regarding Counterparty or the Shares and (B) all reports
and other documents filed by Counterparty with the Securities and Exchange
Commission pursuant to the Exchange Act when considered as a whole (with the
more recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading.

Electing Party:
Counterparty

Settlement Method
Election Date:
The date that is the earlier of (i) 3 Exchange Business Days prior to the
Scheduled Final Averaging Date and (ii) the second Exchange Business Day
immediately following the Valuation Date.

Default Settlement Method:
Net Share Settlement

Special Settlement:
Either (i) a settlement to which this Annex A applies that follows the
occurrence of a Transaction Announcement to which Section 9 of this Confirmation
applies or (ii) any settlement to which paragraphs 2 through 5 of this Annex A
apply that follows a termination or cancellation of the Transaction pursuant to
Section 6 of the Agreement or Article 12 of the Equity Definitions to which
Section 10(a) of this Confirmation applies.

Forward Cash Settlement
Amount:
The Number of Shares to be Delivered multiplied by the Settlement Valuation
Price.

Settlement Valuation Price:
The arithmetic average of the VWAP Prices for all Settlement Valuation Dates,
subject to Averaging Date Disruption, determined as if each Settlement Valuation
Date were an Averaging Date (with Averaging Date Disruption applying as if the
last Settlement Valuation Date were the Final Averaging Date and the Settlement
Valuation Price were the Settlement Price).

Settlement Valuation Dates:
A number of Scheduled Trading Days selected by Dealer in its reasonable
discretion, beginning on the Scheduled Trading Day immediately following the
later of the Settlement Method Election Date and the Final Averaging Date.

Cash Settlement:
If Cash Settlement is applicable, then Counterparty shall pay to Dealer the
absolute value of the Forward Cash Settlement Amount on the Cash Settlement
Payment Date.

Cash Settlement
Payment Date:
The date one Settlement Cycle following the last Settlement Valuation Date.

Net Share Settlement





--------------------------------------------------------------------------------




Procedures:
If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 5 below.

2.    Net Share Settlement shall be made by delivery on the Settlement Date of a
number of Shares equal to the product of (i) the absolute value of the Number of
Shares to be Delivered and (ii) 100%, plus a commercially reasonable amount
determined by Dealer to account for the fact that such Shares will not be
registered for resale; provided that in the case of a Special Settlement, Net
Share Settlement shall be made (i) by delivery on the Cash Settlement Payment
Date (such date, the “Net Share Settlement Date”) of a number of Shares (the
“Restricted Payment Shares”) with a value equal to the absolute value of the
Forward Cash Settlement Amount, with such Shares’ value based on the realizable
market value thereof to Dealer (which value shall take into account an
illiquidity discount resulting from the fact that the Restricted Payment Shares
will not be registered for resale), as determined by the Calculation Agent in a
good faith commercially reasonable manner (the “Restricted Share Value”), and
paragraph 3 of this Annex A shall apply to such Restricted Payment Shares, and
(ii) by delivery of the Make-Whole Payment Shares as described in paragraph 4
below.
3.    (a)    All Restricted Payment Shares and Make-Whole Payment Shares shall
be delivered to Dealer (or any affiliate of Dealer designated by Dealer)
pursuant to the exemption from the registration requirements of the Securities
Act provided by Section 4(2) thereof.
(b)    As of or prior to the date of delivery, Merrill Lynch, Pierce, Fenner &
Smith Incorporated, Dealer or any affiliate of Dealer designated by Dealer shall
be afforded a commercially reasonable opportunity to conduct a due diligence
investigation with respect to Counterparty customary in scope for private
placements of equity securities for companies of a similar size (including,
without limitation, the right to have made available to them for inspection all
financial and other records, pertinent corporate documents and other information
reasonably requested by them), subject to customary confidential agreement(s)
between the parties.
(c)    As of the date of delivery, Counterparty shall use good faith
commercially reasonable efforts to enter into an agreement (a “Private Placement
Agreement”) with Dealer (or any affiliate of Dealer designated by Dealer) in
connection with the private placement of such Shares by Counterparty to Dealer
(or any such affiliate) and the private resale of such Shares by Dealer (or any
such affiliate), substantially similar to private placement purchase agreements
customary for private placements of equity securities for companies of a similar
size, in form and substance commercially reasonably satisfactory to Dealer,
which Private Placement Agreement shall include, without limitation, provisions
substantially similar to those contained in such private placement purchase
agreements relating to the indemnification of, and contribution in connection
with the liability of, Dealer and its affiliates, and shall provide for the
payment by Counterparty of all commercially reasonable fees and expenses in
connection with such resale specified in writing in sufficient detail, including
all commercially reasonable fees and expenses of counsel for Dealer, and shall
contain representations, warranties and agreements of Counterparty reasonably
necessary or advisable to establish and maintain the availability of an
exemption from the registration requirements of the Securities Act for such
resales.
(d)    Counterparty shall not take or cause to be taken any action that would
make unavailable either (i) the exemption set forth in Section 4(2) of the
Securities Act for the sale of any Restricted Payment Shares or Make-Whole
Payment Shares by Counterparty to Dealer or (ii) an exemption from the
registration requirements of the Securities Act reasonably acceptable to Dealer
for resales of Restricted Payment Shares and Make-Whole Payment Shares by the
Dealer (or an affiliate of Dealer).
(e)    Counterparty expressly agrees and acknowledges that the public disclosure
of all material information relating to Counterparty is within Counterparty’s
control.
4.    If Restricted Payment Shares are delivered in accordance with paragraph 3
above, on the last Settlement Valuation Date, a balance (the “Settlement
Balance”) shall be established with an initial balance equal to the absolute
value of the Forward Cash Settlement Amount. Following the delivery of
Restricted Payment Shares or any Make-Whole Payment Shares, Dealer shall sell
all such Restricted Payment Shares or Make-Whole Payment Shares in a
commercially reasonable manner. At the end of each Exchange Business Day upon
which sales have been made, the Settlement Balance shall be reduced by an amount
equal to the aggregate proceeds received by Dealer or its affiliate upon the
sale of such Restricted Payment Shares or Make-Whole Payment Shares, less a
customary and commercially reasonable private placement fee for private
placements of common stock by issuers of a similar size. If, on any Exchange
Business Day, all Restricted Payment Shares and Make-Whole Payment Shares have
been sold and the Settlement Balance has not been reduced to zero, Counterparty
shall at its election (i) deliver to Dealer or as directed by Dealer one
Settlement Cycle following such Exchange Business Day an additional number





--------------------------------------------------------------------------------




of Shares (the “Make-Whole Payment Shares” and, together with the Restricted
Payment Shares, the “Payment Shares”) equal to (x) the Settlement Balance as of
such Exchange Business Day divided by (y) the Restricted Share Value of the
Make-Whole Payment Shares as of such Exchange Business Day or (ii) promptly
deliver to Dealer cash in an amount equal to the then remaining Settlement
Balance. This provision shall be applied successively until either the
Settlement Balance is reduced to zero or the aggregate number of Restricted
Payment Shares and Make-Whole Payment Shares equals the Maximum Deliverable
Number. If on any Exchange Business Day, Restricted Payment Shares and
Make-Whole Payment Shares remain unsold and the Settlement Balance has been
reduced to zero, Dealer shall promptly return such unsold Restricted Payment
Shares or Make-Whole Payment Shares.
5.    Notwithstanding the foregoing, in no event shall Counterparty be required
to deliver more than the Maximum Deliverable Number of Shares hereunder.
“Maximum Deliverable Number” means the number of Shares set forth as such in
Annex B to this Confirmation. Counterparty represents and warrants to Dealer
(which representation and warranty shall be deemed to be repeated on each day
from the date hereof to the Settlement Date or, if Counterparty has elected to
deliver any Payment Shares hereunder in connection with a Special Settlement, to
the date on which resale of such Payment Shares is completed (the “Final Resale
Date”)) that the Maximum Deliverable Number is equal to or less than the number
of authorized but unissued Shares of Counterparty that are not reserved for
future issuance in connection with transactions in such Shares (other than the
transactions under this Confirmation) on the date of the determination of the
Maximum Deliverable Number (such Shares, the “Available Shares”). In the event
Counterparty shall not have delivered the full number of Shares otherwise
deliverable as a result of this paragraph 5 (the resulting deficit, the “Deficit
Shares”), Counterparty shall be continually obligated to deliver, from time to
time until the full number of Deficit Shares have been delivered pursuant to
this paragraph, Shares when, and to the extent that, (i) Shares are repurchased,
acquired or otherwise received by Counterparty or any of its subsidiaries after
the date hereof (whether or not in exchange for cash, fair value or any other
consideration), (ii) authorized and unissued Shares reserved for issuance in
respect of other transactions prior to such date which prior to the relevant
date become no longer so reserved or (iii) Counterparty additionally authorizes
any unissued Shares that are not reserved for other transactions. Counterparty
shall immediately notify Dealer of the occurrence of any of the foregoing events
(including the number of Shares subject to clause (i), (ii) or (iii) and the
corresponding number of Shares to be delivered) and promptly deliver such Shares
thereafter.









--------------------------------------------------------------------------------




ANNEX B


Prepayment Amount:            USD 50,000,000


Scheduled Final Averaging Date:
May 27, 2016 (or if such date is not an Exchange Business Day, the next
following Exchange Business Day).



Final Date
August 25, 2016



Scheduled Earliest Acceleration
Date:
March 11, 2016 (or if such date is not an Exchange Business Day, the next
following Exchange Business Day).



Initial Shares:
4,237,288 Shares; provided that if, in connection with the Transaction, Dealer
is unable to borrow or otherwise acquire a number of Shares equal to the Initial
Shares for delivery to Counterparty on the Initial Share Delivery Date, the
Initial Shares delivered on the Initial Share Delivery Date shall be reduced to
such number of Shares that Dealer is able to so borrow or otherwise acquire and
Dealer shall use reasonable good faith efforts to borrow at a cost equal to or
less than the Initial Stock Loan Rate or otherwise acquire a number of Shares
equal to the shortfall in the Initial Share Delivery and to deliver such
additional Shares as soon as reasonably practicable. The aggregate of all Shares
delivered to Counterparty in respect of the Transaction pursuant to this
paragraph shall be the “Initial Shares” for purposes of “Number of Shares to be
Delivered” in the Confirmation.



Price Adjustment Amount:
USD 0.1304



Maximum Stock Loan Rate:
200 basis points



Initial Stock Loan Rate:
75 basis points



Threshold Price:
USD 5.00



Maximum Deliverable Number:
10,000,000 Shares








